Citation Nr: 0431432	
Decision Date: 11/29/04    Archive Date: 12/08/04

DOCKET NO.  98 17-903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an increased rating for internal 
derangement of the left knee, currently evaluated as 20 
percent disabling.

2.  Entitlement to an increased rating for post-traumatic 
arthritis of the right foot with a calcaneal spur, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel



INTRODUCTION

The veteran had active military service from August 1965 to 
August 1967.

This case comes to the Board of Veterans' Appeals (Board) 
from a June 1997 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Huntington, West 
Virginia, which denied the veteran's claims for increased 
ratings for his left knee and right foot disabilities.  He 
filed a timely appeal.  The case was subsequently transferred 
to the VARO in New York, New York, which sent it to the Board 
for appellate review.  

In November 2004, the Board received copies of two VA letters 
with handwritten notes made on them - presumably by the 
veteran.  These letters, dated in March and October of 2004, 
granted service connection for his right knee and left foot 
disabilities, and assigned his initial compensation.  It 
appears from the handwritten notes that the veteran disagrees 
with the initial ratings that were assigned for each of these 
disabilities.  See, e.g., Fenderson v. West, 12 Vet. App. 
119, 125-26 (1999).  But this is not entirely clear.  So 
although he indicates that he wishes to waive initial review 
of the evidence by the RO, the Board is referring these 
claims to the RO for clarification as to whether this is in 
fact a notice of disagreement (NOD).  38 C.F.R. § 20.201.  If 
so, the RO is instructed to take appropriate action. 


FINDINGS OF FACT

1.  In July 2003, the range of motion (ROM) of the left knee 
was from 0 degrees extension to 60 degrees flexion, active; 
and from 0 to 70 degrees, passive, with painful motion 
beginning at 45 degrees.  There was no ankylosis or 
instability.

2.  In November 2003, the ROM of the left knee was from 0 
degrees extension to 50 degrees flexion, with painful motion 
beginning at 45 degrees.  Pain, weakness, and lack of 
endurance were noted, but stability was within normal limits.

3.  In July 2003, the ROM of the right foot was 0 to 10 
degrees upon dorsiflexion, and 0 to 15 degrees upon plantar 
flexion; with pain, weakness, and lack of endurance noted.


CONCLUSIONS OF LAW

1.  The criteria are not met for a rating higher than 20 
percent for the left knee disability.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.6, 
4.7, 4.10, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 
(DCs) 5003, 5258, 5260, 5261 (2004).

2.  The criteria are met for a 20 percent rating, but no 
higher, for post-traumatic arthritis of the right foot with a 
calcaneal spur.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321, 4.1, 4.10, 4.20, 4.40, 4.71a, DCs 5003, 5010, 5271 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002) became effective on November 9, 
2000.  Implementing regulations were created and codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326, which 
eliminated the requirement of submitting a well-grounded 
claim and provide that VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim, but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative which 
portion of the evidence is to be provided by the claimant, 
and which portion VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103(a); Charles v. Principi, 
16 Vet. App. 370, 373-74 (2002); Quartuccio v. Principi, 16 
Vet. App. 183, 186-87 (2002).  See also Valiao v. Principi, 
17 Vet. App. 229, 332 (2003) (implicitly holding that RO 
decisions and statements of the case may satisfy this 
requirement).  

Recently, in Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
("Pelegrini II"), the United States Court of Appeals for 
Veterans Claims (Court) vacated its previous decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004) ("Pelegrini 
I") and remanded the case to the Board for further 
development and readjudication.  Pelegrini II revisited the 
requirements imposed upon VA by the VCAA.  The Court held, 
among other things, that a VCAA notice, as required by 38 
U.S.C. § 5103(a) (West 2002), must be provided to a claimant 
before the initial unfavorable RO decision on a claim for VA 
benefits.  Pelegrini II, 18 Vet. App. 112, 119-120 (2004).  

In this case, the VCAA was enacted several years after the 
RO's initial adjudication of the claims.  So it would seem 
compliance with the explicit timing requirements of §5103(a) 
is impossible without the nullification of the RO's initial 
decision.  But in Pelegrini II, the Court stated it was (1) 
"neither explicitly nor implicitly requiring the voiding or 
nullification of any AOJ [agency of original jurisdiction] 
action or decision and (2) the appellant is entitled on 
remand to VCAA-content-complying notice."  Id. at 122; see 
also VAOPGCPREC 7-2004 (July 6, 2004).  The Court further 
stated that in order to comply with the veteran's right to 
appellate review under 38 C.F.R. §7194(a), a remand may 
require readjudication of the claim by the AOJ once complying 
notice is given, unless AOJ adjudication is waived by the 
claimant.  Id. at 123-124, citing Disabled Am. Veterans v. 
Sec'y of Veterans Affairs, 327 F. 3d 1339, 1341-42 (Fed. Cir. 
2003) ("holding that the Board is not permitted, consistent 
with section 7104(a) to consider 'additional evidence without 
having to remand the case to the AOJ for initial 
consideration [or] without having to obtain the appellant's 
waiver [of such remand]'").  This suggests that in cases 
where, as here, the VCAA notice was sent after the RO's 
initial unfavorable decision, it is appropriate for the Board 
to remand the claim to the RO for further development and 
readjudication.  

But, in this case, a remand for this reason is unnecessary 
because any defect with respect to the timing of the VCAA 
notice was merely harmless error.  The RO provided the 
requisite VCAA notice in February and July 2003 letters to 
the veteran.  While these VCAA notices were not sent prior to 
the RO's June 1997 adjudication of the claims, the veteran 
has been provided with every opportunity to submit additional 
evidence and argument in support of the claims.  And the RO 
considered the additional evidence provided by the veteran 
prior to its August 2004 issuance of the supplemental 
statement of the case (SSOC).  Therefore, notwithstanding 
requirements of Pelegrini II as to the timing of the VCAA 
notification, deciding this appeal is not prejudicial error 
to him.

The Court also held in Pelegrini II that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Id., at *23.  This new "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).

In a precedent opinion, VA's General Counsel addressed the 
issue of the "fourth element" of the VCAA notice as 
outlined by the Court in Pelegrini I.  See VAOPGCPREC 1-04 
(Feb. 24, 2004).  The "fourth element" language in 
Pelegrini I is substantially identical to that of Pelegrini 
II, requiring VA under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) to request 
the claimant provide any evidence in his or her possession 
that pertains to the claim.  Id.  The General Counsel's 
opinion held that this language was obiter dictum and not 
binding on VA.  See VAOPGCPREC 1-04 (Feb. 24, 2004); see also 
Pelegrini II, 18 Vet. App. 112, 130 (2004) (Ivers, J., 
dissenting).  In addition, the General Counsel's opinion 
stated VA may make a determination as to whether the absence 
of such a generalized request, as outlined under § 
3.159(b)(1), is harmful or prejudicial to the claimant.  For 
example, where the claimant is asked to provide any evidence 
that would substantiate his or her claim, a more generalized 
request in many cases would be superfluous.  Id.  The Board 
is bound by the precedent opinions of VA's General Counsel, 
as the chief legal officer for the Department.  
38 U.S.C.A. § 7104(c).

Here, although the February and July 2003 VCAA notice letters 
that were provided to the veteran do not contain the precise 
language specified in 38 C.F.R. 
§ 3.159(b)(1), the Board finds that he was otherwise fully 
notified of the need to give VA any evidence pertaining to 
his claims.  The VCAA letters requested him to provide or 
identify any evidence supporting his claim and specifically 
outlined the necessary evidence.  So a more generalized 
request with the precise language outlined in § 3.159(b)(1) 
would be redundant.  The absence of such a request is 
unlikely to prejudice him, and thus, the Board finds this to 
be harmless error.  VAOPGCPREC 1-04 (Feb. 24, 2004).  

With respect to the VCAA letters of February and July 2003, 
the veteran was requested to respond within 30 days.  In the 
July 2003 letter, however, he was notified that he could take 
up to a year to respond without jeopardizing the potential 
effective date of his claims - should they, in fact, be 
granted.  

38 C.F.R. § 3.159(b)(1) (2003) was invalidated by the United 
States Court of Appeals for the Federal Circuit in Paralyzed 
Veterans of America (PVA) v. Secretary of Veterans Affairs, 
345 F.3d 1334 (Fed. Cir. September 2003).  The offending 
regulatory language suggested that an appellant must respond 
to a VCAA notice within 30 days and was misleading and 
detrimental to claimants whose claims were prematurely denied 
short of the statutory one-year period provided in 
38 U.S.C.A. § 5301(a).  Thus, that regulatory provision was 
invalid because it was inconsistent with the statute.  

The PVA decision created some confusion about whether VA 
could actually decide claims prior to the expiration of the 
one-year statutory period.  See PVA; see also 38 U.S.C.A. 
§ 5103(b)(1)(2002).  This is significant because, previous to 
this, VA had issued implementing regulations that allowed VA 
to decide a claim 30 days after sending a VCAA notification 
letter, see 38 C.F.R. § 3.159(b)(1).  

In response, on December 16, 2003, the President signed H.R. 
2297, the Veterans Benefits Act of 2003 (the Act).  Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 
(Dec. 16, 2003).  Section 701 of the Act contains amendments 
to 38 U.S.C.A. §§ 5102 and 5103, the provisions of law that 
deal with VA's duties to notify and assist claimants.  See 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326.  

In particular, the Act clarifies that VA may make a decision 
on a claim before the expiration of the one-year VCAA notice 
period.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ ___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)(3)).  The effective date of that 
provision is November 9, 2000, the date of enactment of the 
VCAA.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ ___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(c)).  The new law does not require VA to 
send a new notice to claimants.  Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § ___, 117 Stat. 2651, ___ (Dec. 
16, 2003) (to be codified at 38 U.S.C.A. § 5103(e)).  

Because Congress made the new amendments effective 
retroactive to the date of the VCAA, they effectively 
overturn, or invalidate, the Federal Circuit's holding in PVA 
and, thus, preclude any possible due process violations, even 
if the veteran's appeal was ongoing during this change in the 
law.  Cf. VAOPGCPREC 7-03 (Nov. 19, 2003); Bernard v. Brown, 
4 Vet. App. 384 (1993).  

In this case, the veteran's service medical records (SMRs) 
were already on file.  The RO obtained VA outpatient 
treatment (VAOPT) records, and records from the Social 
Security Administration (SSA).  The RO also obtained several 
VA examinations for the feet and joints.  In May 1998, he 
testified before a hearing officer at the New York VARO.  
And, over 1 year has passed since the last VCAA letter was 
sent, and he has not indicated that he has any additional 
relevant information or evidence to submit, or which needs to 
be obtained.  



In sum, the record reflects that the facts pertinent to these 
claims have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  Accordingly, the Board 
will address the merits of the claims.


Factual Background

In March 1968, the RO granted the veteran's claims for 
service connection for internal derangement of the left knee, 
and post-traumatic arthritis of the right foot with a 
calcaneal spur.  The RO assigned an initial 20 percent rating 
for the left knee, and a 10 percent rating for the right foot 
- for a combined rating of 30 percent.  In March 1973, the RO 
decreased the rating for the left knee from 20 to 0 percent.  
On appeal, in March 1974, the Board affirmed the 0 percent 
rating.  In January 1995, the RO increased the rating for the 
left knee back to 20 percent, and continued the evaluation of 
the right foot at 10 percent (combined at 30 percent).  In 
October 1996, he filed claims for increased ratings.

A.  Left Knee

The report of the November 1996 VA examination for the joints 
indicates the veteran complained of chronic knee pain, edema, 
and locking.  Upon physical examination, there was some 
crepitus, no edema, and ROM was from 0 to 90 degrees.  An X-
ray revealed degenerative joint disease (DJD), i.e., 
arthritis.

The report of the June 1998 VA examination for the joints 
indicates the veteran complained of pain, stiffness and 
swelling.  He could walk with a straight cane up to 2 blocks.  
ROM was 0 to 90 degrees with pain and crepitus.  An X-ray 
revealed osteoarthritis in both knees, and he was diagnosed 
with DJD.

The report of the July 2003 VA examination for the joints 
indicates the veteran complained of intermittent pain, 
stiffness, swelling, and instability.  ROM was 0 to 60 
degrees active, and 0 to 70 degrees passive.  He had pain 
with flexion greater than 45 degrees; weakness in his quad 
muscles decreased to 4/5; tenderness in the anterior knees; 
and guarding.  Upon physical examination, there was no 
ankylosis, inflammation, or instability.  

The report of the November 2003 VA examination indicates ROM 
for the left knee was 0 to 50 degrees with pain, and painful 
motion began at 45 degrees.  Pain, weakness, and lack of 
endurance were noted.  The veteran had a decrease in 
bilateral knees muscle power 4/5.  Stability was within 
normal limits.  

B.  Right Foot

The report of the November 1996 VA examination for the feet 
indicates the veteran had a history of flat feet, and pain in 
his ankles and feet with ambulation.  He had used orthopedic 
shoes for the prior three years, Tylenol for pain, and had 
had two cortisone shots in the prior year.  It was noted he 
walked without a cane with severe valgus of the knees.  The 
ROM and muscle power of his feet and ankles was within 
functional limits.  There was no edema or tenderness on 
palpitation.  Flat feet with secondary bilateral knees and 
right ankle valgus were diagnosed.  An X-ray revealed the 
right ankle was intact.

The report of the June 1998 VA examination for the feet 
indicates the veteran complained of chronic pain precipitated 
by prolonged standing or wet weather.  He walked with a 
straight cane.  Upon physical examination, bilateral pes 
planus (i.e. flat feet) was noted.  Plantar flexion of the 
right ankle was limited to 15 degrees.  Hallux valgus (i.e., 
swelling of the big toe), hammertoe deformities, and DJD of 
the midtarsal joint were noted for the right foot.  The 
report of the June 1998 VA examination for joints indicates 
dorsiflexion was limited to 20 degrees, and plantar flexion 
was limited to 15 degrees.  An X-ray revealed DJD of the 
subtalar and talonavicular joints.

The report of the July 2003 VA examination for the feet 
indicates the veteran complained of pain with prolonged 
standing and walking.  He could walk with a straight cane for 
four blocks.  He wore orthopedic shoes.  Upon physical 
examination, bilateral pes planus and hallux valgus were 
noted.  Dorsiflexion was limited to 10 degrees. Plantar 
flexion was limited to 15 degrees.  There was painful ROM of 
the great toes.  It was noted he was additionally limited by 
pain, weakness, and lack of endurance.  An X-ray of the right 
foot revealed osteoarthritis of the mid-tarsal joint.  The 
report of the July 2003 VA examination for the joints also 
indicated dorsiflexion was from 0 to 10 degrees, and plantar 
flexion was from 0 to 15 degrees.  


Governing Statutes and Regulations


Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Not all cases will show all of the findings for a specific 
rating, especially in the more fully described grades of 
disabilities, but the higher of two evaluations will be 
assigned if the disability more closely approximates the 
criteria for that rating.  Otherwise, the lower rating is 
assigned.  38 C.F.R. §§ 4.7, 4.21.  In assessing the degree 
of disability of a service-connected condition, the disorder 
and reports of rating examinations are to be viewed in 
relation to the whole history.  38 C.F.R. §§ 4.1, 4.2.  See, 
too, Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Consideration of factors that are wholly outside the rating 
criteria provided by regulation is error.  Massey v. Brown, 7 
Vet. App. 204, 208 (1994) (citing Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992)).  

Where, as here, entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Under 38 C.F.R. § 4.71a, DC 5003, degenerative or 
osteoarthritis, when established by X-ray findings, will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved (DC 5200, etc.).  This also includes arthritis due 
to trauma under DC 5010.  When, however, the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under DC 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  

Also, when determining the severity of musculoskeletal 
disabilities such as those at issue, which are at least 
partly rated on the basis of range of motion, VA must 
consider the extent the veteran may have additional 
functional impairment above and beyond the limitation of 
motion objectively demonstrated due to the extent of his 
pain/painful motion, limited or excess movement, weakness, 
incoordination, and premature/excess fatigability, etc., 
particularly during times when his symptoms "flare up," such 
as during prolonged use, and assuming these factors are not 
already contemplated in the governing rating criteria.  See 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995), citing 38 
C.F.R. §§ 4.40, 4.45, 4.59. 

In addition to these types of symptoms, other considerations 
include whether there is swelling, deformity or atrophy from 
disuse.  38 C.F.R. § 4.45.

A.  Left Knee

The veteran's left knee is currently rated under DC 5258 for 
cartilage, semilunar, dislocated with frequent episodes of 
"locking," pain, and effusion into the joint, which 
warrants a 20 percent rating.

In addition, the RO also considered DCs 5260 and 5261, 
limitation of flexion and extension of the leg.  Flexion 
limited to 15 degrees warrants a 30 percent rating; 
30 degrees - 20 percent; 45 degrees - 10 percent; and 60 
degrees - 0 percent.  Extension limited to 45 degrees 
warrants a 50 percent rating, 30 degrees - 40 percent; 20 
degrees - 30 percent; 15 degrees - 20 percent; 10 degrees - 
10 percent; and 5 degrees - 0 percent.  Normal ROM for the 
knee, as explained in 
38 C.F.R. § 4.71, Plate II, is from 0 degrees of extension to 
140 degrees of flexion.  



Recurrent subluxation or lateral instability of the knee is 
separately rated under DC 5257.  38 C.F.R. § 4.71a; see also, 
VAOPGCPREC 23-97 (July 1, 1997; revised July 24, 1997) and 
VAOPGPREC 9-98 (August 14, 1998).  These two precedent 
General Counsel opinions indicate that separate ratings are 
warranted if the veteran has instability (under DC 5257) 
apart from arthritis (under DC 5003) causing limitation of 
motion to a compensable degree.  

In addition, a recent opinion of VA's General Counsel has 
directed that separate ratings are available if a particular 
knee condition causes both the limitation of extension and 
limitation of flexion of the same joint.  VAOPGCPREC 9-04 
(Sept. 17, 2004).

B.  Right Foot

The veteran's post-traumatic arthritis of the right foot has 
been rated based on ROM of the ankle.  38 C.F.R. § 4.71a, DC 
5271.  Under DC 5271, marked limitation of motion warrants a 
20 percent rating, and moderate limitation warrants a 10 
percent rating.  Normal ROM for the ankle, as explained in 38 
C.F.R. § 4.71, Plate II, is dorsiflexion from 0 to 20 
degrees, and plantar flexion from 0 to 45 degrees.  

An extraschedular evaluation will be assigned if the case 
presents an unusual or exceptional disability picture with 
such related factors as marked interference with employment 
or frequent periods of hospitalization such as to render 
impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).  

When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence as to any material issue, VA 
shall give the claimant the benefit of the doubt.  
38 U.S.C.A. § 5107(b).  See also Dela Cruz v. Principi, 15 
Vet. App. 143, 148-49 (2001) ("the VCAA simply restated what 
existed in section 5107 regarding the benefit-of-the-doubt 
doctrine").  




Legal Analysis

A.  Left Knee

Arthritis of the left knee was confirmed by X-ray and rated 
based on limitation of motion.  In July 2003, flexion of the 
veteran's left knee was to 60 degrees (active), to 70 degrees 
(passive), and pain was noted at 45 degrees.  Under DC 5260, 
flexion limited to 45 degrees warrants a 10 percent rating.  
He is already rated at 20 percent, however, and is seeking an 
even higher rating.  In order to warrant a 30 percent rating 
for limited flexion, flexion of his left knee would have to 
be limited to 15 degrees.  Even when considering pain, 
weakness, and lack of endurance, he clearly does not meet the 
criteria for a 30 percent rating under this DC.

The RO considered other DCs for evaluating the veteran's left 
knee disability.  For example, he is entitled to a 20 percent 
rating under DC 5258 for locking, pain, and effusion.  Upon 
objective clinical examination, he exhibited no instability 
in the left knee or limitation of extension.  Therefore, 
separate ratings are not available for either of these 
conditions under DCs 5257 and 5261.  See also, VAOPGCPREC 
23-97 (July 1, 1997; revised July 24, 1997) and VAOPGPREC 9-
98 (August 14, 1998); and VAOPGCPREC 9-04 (Sept. 17, 2004), 
respectively.  He also has no ankylosis or impairment of the 
tibia or fibula, which might have entitled him to a higher 
rating under other DCs.  

In sum, the Board finds the veteran's left knee disability 
warrants a 20 percent rating under either DC 5258 or DC 5260.  
And this is true even when considering his DeLuca-type 
symptoms - pain, potential flare-ups, weakness, and fatigue.

For these reasons, the claim for a rating higher than 20 
percent for internal derangement of the left knee must be 
denied because the preponderance of the evidence is 
unfavorable, meaning the benefit-of-the-doubt doctrine does 
not apply.  38 C.F.R. § 4.3 (2004); see also 
Alemany v. Brown, 9 Vet. App. at 519; Gilbert v. Derwinski, 1 
Vet. App. at 57.



B.  Right Foot

X-rays of the veteran's right foot have confirmed 
osteoarthritis.  So the right foot disability is rated 
according to limitation of motion of the foot.  See, 38 
C.F.R. 
§ 4.71a, DC 5010 (5003).  At the July and November 2003 VA 
examinations, dorsiflexion of the right ankle was 0 to 10 
degrees, and plantar flexion was 0 to 15 degrees.  Normal 
dorsiflexion is to 20 degrees, and normal plantar flexion is 
to 45 degrees.  So the right foot has moderately limited 
dorsiflexion - half of what is considered to be normal ROM; 
and severely limited plantar flexion - a third of what is 
considered to be normal ROM.  Overall, when considering pain, 
weakness, fatigue, and potential flare-ups, the Board finds 
his symptoms most closely approximate the criteria for marked 
limitation of motion under DC 5271.  In other words, the 
evidence is at least in equipoise in supporting a 20 percent 
rating, so he must be given the benefit of the doubt as to 
this.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; see, too, 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Because a 20 percent rating is the highest possible rating 
under DC 5271, the Board has considered whether the veteran 
may be entitled to higher rating under any other DCs for 
post-traumatic arthritis of his right foot, but none are 
applicable.  It is noted that the VA examinations have 
indicated he has flat feet, hammertoes and hallux valgus, but 
those disabilities have not been service connected.  And to 
the extent those nonservice-connected disabilities contribute 
to the limitation of motion of his right foot - if at all - 
this has also been considered in evaluating his service-
connected arthritis.  See, e.g., Mittleider v. West, 11 
Vet. App. 181, 182 (1998) (If VA cannot differentiate the 
extent of symptoms that are attributable to the condition at 
issue, from those that are not, then VA effectively must 
presume that all of the symptoms are at least partially 
attributable to service-related causes).

C.  Extraschedular Consideration

The veteran also is not shown to warrant consideration for an 
extra-schedular rating for the service-connected disorders at 
issue under the provisions of 38 C.F.R. § 3.321(b)(1).  He 
has not been frequently hospitalized on account of them.  
The disabilities also have not caused marked interference 
with his employment, i.e., beyond that contemplated by his 
assigned ratings, or otherwise rendered impractical the 
application of the regular schedular standards.  Admittedly, 
his overall functional impairment may hamper his performance 
in some respects, but certainly not to the level that would 
require extra-schedular consideration since those provisions 
are reserved for very special cases of impairment that simply 
are not shown here.  Consequently, the Board does not have to 
remand this case to the RO 
for further consideration of this issue.  See Bagwell v. 
Brown, 9 Vet. App. 337, 
338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

The claim for an increased rating for internal derangement of 
the left knee is denied.

A 20 percent rating, but no higher, is granted for post-
traumatic arthritis of the right foot with a calcaneal spur 
- subject to the laws and regulations governing the payment 
of VA compensation.  



	                        
____________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



